EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is in condition for allowance except for the presence of claims directed to 22 and 23 non-elected without traverse.  Those claims were erroneously rejoined in the previous allowance; however, a subsequent review has indicated these claims are impermissible in their cu4rrent form.  Accordingly, claims 22 and 23 have been cancelled. In particular claim 23 claims a shape that is directly contradictory and an alternative species to that elected and present in claim 17 already, See Page 3 of 17 of the Claims on March 22, 2022, lines 24-27, specifying the shape of the corpus being a circle-saw shaped with saw-like airfoil curved teeth, which is a species distinct from the bar shaped saw of claim 22.  Claim 23, is drawn to the exact same language already present in the claim (see the cited section above) for a circle-saw shaped with saw-like airfoil curved teeth rendering it a 112 4th issue at best as it merely repeats language already in the claims.
Claims 22 and 23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 13, 2020.
As both claims were originally restricted without traverse, and with the withdrawal of the erroneous rejoinder of the last allowance, the claims are now cancelled by the office as permissible. 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 22 is cancelled.
Claim 23 is cancelled.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA R BEEBE whose telephone number is (571)272-9968. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 571-272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSHUA R BEEBE/Examiner, Art Unit 3745                                                                                                                                                                                                        
/WOODY A LEE JR/Supervisory Patent Examiner, Art Unit 3745